                 Case 2:19-cr-00113-TLN Document 37 Filed 09/03/20 Page 1 of 3


     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

6                                             CALIFORNIA

7
                                                      Case Number: 2:19-CR-0113 TLN
8    THE UNITED STAES OF AMERICA
                                                      STIPULATION AND ORDER
9    V.
                                                         Date: September 10, 2020
10                                                       Time: 9:30 am
     ROGER SUNDERLAND                                    Judge: Hon. Troy L. Nunley
11

12

13
                    Plaintiff United States of America, by and through its counsel of record, and the
14
     Defendant, by and through each counsel of record, hereby stipulate as follows:
15
            1.       Attorney Hedberg needs additional time to review discovery and needs time to
16
     review it with his client. Also, Attorney Hedberg has had technical issues viewing several items
17
     of discovery recently.
18
            2.      By this stipulation, the parties now move to continue the status conference until
19
     November 19, 2020 at 9:30 am, and to exclude time between September 10, 2020, and
20

21
     November 19, 2020, under Local Code T4. Plaintiff does not oppose this request.

22
            3.      The parties agree and stipulate, and request that the Court find the following:

23          a.      The government has provided discovery associated with this case.

24          b.      Counsel for the defendant desires time to consult with his client, to review the

25   current charges, to conduct investigation and research related to the charges, to review and copy


                                                     1
                 Case 2:19-cr-00113-TLN Document 37 Filed 09/03/20 Page 2 of 3



1    discovery for these matters and to discuss potential resolutions with his client.

2           Counsel for the defendant believes that failure to grant the above-requested continuance

3    would deny him the reasonable time necessary for effective preparation, taking into account the
4    exercise of due diligence.
5           d.       The government does not object to the continuance.
6           e.      Based on the above-stated findings, the ends of justice served by continuing the
7    case as requested outweigh the interest of the public and the defendant in a trial within the
8    original date prescribed by the Speedy Trial Act.
9
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
10
     et seq., within which trial must commence, the time period of September 10, 2020, to November
11
     19, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local
12
     Code T4] because it results from a continuance granted by the Court at defendant’s request on
13
     the basis of the Court's finding that the ends of justice served by taking such action outweigh the
14
     best interest of the public and the defendant in a speedy trial.
15
            4. Nothing in this stipulation and order shall preclude a finding that other provisions of
16
     the Speedy Trial Act dictate that additional time periods are excludable from the period within
17
     which a trial must commence.
18
     IT IS SO STIPULATED
19
     Dated: September 2, 2020
20
     Respectfully submitted
21
     /s/ Olaf W. Hedberg                                                 /s/Ross Pearson
22   Olaf W. Hedberg                                                       Ross Pearson
     Attorney for Roger Sunderland                                  Assistant United States Attorney
23

24

25


                                                       2
               Case 2:19-cr-00113-TLN Document 37 Filed 09/03/20 Page 3 of 3


                                                 ORDER
1

2
            GOOD CAUSE APPEARING, it is hereby ordered that the September 10, 2020 status
3    conference be continued to November 19, 2020 at 9:30 a.m. I find that the ends of justice warrant
4    an exclusion of time and that the defendant' need for continuity of counsel and reasonable time
     for effective preparation exceeds the public interest in a trial within 70 days. THEREFORE IT IS
5
     FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161 (h) (7) (B) (ii) and
6
     Local Code T4 from the date of this order to November 19, 2020.
7

8    IT IS SO ORDERED.

9

10   Dated: September 2, 2020
                                                              Troy L. Nunley
11                                                            United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                     3
